DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Applicant recites “by the surfaces of the mold” in claim 1 lines 5-6.  The recited limitation lacks proper antecedent basis since “surfaces of the mold”, or similar language, was never previously recited. It appears as if applicant intended to recite “by surfaces of the mold”, or similar language.  For the purpose of examination, it is interpreted as if applicant intended to recite “by surfaces of the mold”. 
B)  Applicant recites “by the surfaces of the core” in claim 1 line 6.  The recited limitation lacks proper antecedent basis since “surfaces of the core”, or similar language, was never previously recited. It appears as if applicant intended to recite “by surfaces of the core”, or similar language.  For the purpose of examination, it is interpreted as if applicant intended to recite “by surfaces of the core”.
C) Applicant recites “each of the at least three reference surfaces belonging to surfaces of the second type” in claim 1 lines 10-11.  The recited limitation lacks proper antecedent basis since having “at least three references surfaces” was not previously recited.  Applicant previously recited “identifying at least three reference points”, in claim 1 lines 9-10, however having “at least three references surfaces” was never previously recited.  It is unclear whether applicant is intending to refer back to the “at least three reference points” or whether applicant is intending to claim a new limitation of having “at least three reference surfaces”.  It appears as if applicant intended to recite “each of the at 

D) 	Applicant recites “surfaces of the second type” in claim 1 line 11, claim 2 lines 2-3, claim 6 lines 2-3, claim 9 line 6, claim 10 line 2-3. It is unclear whether applicant is intending to claim a new limitation of “surfaces of the second type” or whether the recited limitation lacks proper antecedent basis and applicant intended to refer to the previously recited “surfaces of the second type” recited in claim 1 line 6.  It appears as if applicant may be intending to refer back to the previously recited “surfaces of the second type” recited in claim 1 line 6 and applicant intended to recite “the surfaces of the second type”.  For the purpose of examination, it is interpreted as if applicant intended to recite “the surfaces of the second type”. 

E) 	Applicant recites “surfaces of the first type” in claim 3 line 2-3.  It is unclear whether applicant is intending to claim a new limitation of “surfaces of the first type” or whether the recited limitation lacks proper antecedent basis and applicant intended to refer to the previously recited “surfaces of the first type” recited in claim 1 line 5.  It appears as if applicant may be intending to refer back to the previously recited “surfaces of the first type” recited in claim 1 line 5 and applicant intended to recite “the surfaces of the first type”.  For the purpose of 

F) Applicant recites “as there are references points” in claim 1 line 14 and “each reference point” in claim 4 lines 1-2.  It is unclear whether applicant is intending to claim a new limitation of “reference points” or whether the recited limitation lacks proper antecedent basis and applicant is intending to refer back to the previously recited “at least three references points” recited in claim 1 lines 9-10.  It appears as if applicant is intending to refer to the previously recited “at least three reference points” and applicant may have intended to recite “said reference points” or “the reference points”, or similar language.  For the purpose of examination, it is interpreted as if applicant intended to recite “said reference points” or “the reference points”. 

G)  Applicant recites “the thickness” in claim 7 lines 1-2.  The recited limitation lacks proper antecedent basis since “a thickness” was never previously recited.  It appears as if applicant intended to recite “a thickness”. For the purpose of examination, it is interpreted as if applicant intended to recite “a thickness”. 

H)  Applicant recites “the bottom of a notch” in claim 12 line 2.  The recited limitation lacks proper antecedent basis since “a bottom of a notch” was never previously recited.  It appears as if applicant intended to recite “a bottom of a notch”. For the 

I)   Applicant recites “all of the reference points where the setting members are placed on the tooling” in claim 14 lines 1-2.  The recited limitation is unclear and lacks proper antecedent basis since a step of having reference points where setting members are placed on the tooling was never previously recited. Applicant recites “at least three reference points to place setting member of the tooling on” in claim 1 lines 9-10 and setting members of the tooling contacting each reference point in claim 1 line 15-16.  However, the recited limitation of setting members “placed on the tooling” as newly recited in claim 14 is not equivalent to “setting members of the tooling” being placed on a reference point of the workpiece, as recited in claim 1. From a review of the specification [paragraph 0021, 0038, 0063]  applicant describes setting members of the tooling can be positioned at and set relative to the reference points of the frame of reference for positioning the workpiece.  It appears as if applicant may have intended to recite “reference points where the setting members are placed on the workpiece”, rather than the recited setting members being “placed on the tooling”. For the purpose of examination, it is interpreted as if applicant intended to recite “the reference points where the setting members are placed on the workpiece are separate from a location where the tooling cuts or drills the workpiece”.  

J) 	Claims 2-15 are rejected as a result of being dependent on a rejected claim. 


Allowable Subject Matter
5.	Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to Claim 1, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a positioning method for positioning a hollow workpiece comprising the steps of obtaining a workpiece from a casting method involving a mold and a sacrificial core inserted inside the mold to form at least one cavity in the workpiece, the workpiece having surfaces of a first type (exterior surfaces of the workpiece) defined during casting by the surfaces of the mold and surfaces of a second type (inner surfaces of the workpiece) which are defined by surfaces of the core during casting, constructing a positioning frame of reference by identifying at least three reference points belonging to the surfaces of the second type to place setting members of a tooling on each of the three reference points belonging to the surfaces of the second type which are inner surfaces of the workpiece, putting the workpiece on the tooling by directly contacting a respective setting member of the tooling on 

Claims 2-15 are allowable, but rejected under 112, as a result of being dependent on an allowable, but rejected under 112, claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/NIRVANA DEONAUTH/Examiner, Art Unit 3726